Case 1:20-cv-01254-MN Document 5-42 Filed 10/02/20 Page 1 of 25 PageID #: 2169
Case 1:20-cv-01254-MN Document 5-42 Filed 10/02/20 Page 2 of 25 PageID #: 2170


  Policy Number:         ELU163568-19                                   XL Specialty Insurance Company
  Renewal of Number: N/A
                                                                             Members of the XL America Companies


      CORNERSTONE A-SIDE MANAGEMENT                                                  Executive Offices
                                                                                     70 Seaview Avenue
         LIABILITY INSURANCE POLICY                                                  Stamford, CT 06902-6040
                DECLARATIONS                                                         Telephone 877-953-2636

  THIS IS A CLAIMS MADE POLICY. EXCEPT AS OTHERWISE PROVIDED HEREIN, THIS POLICY ONLY APPLIES TO
  CLAIMS FIRST MADE DURING THE POLICY PERIOD. THE LIMIT OF LIABILITY AVAILABLE TO PAY DAMAGES OR
  SETTLEMENTS SHALL BE REDUCED AND MAY BE EXHAUSTED BY THE PAYMENT OF DEFENSE EXPENSES. THIS
  POLICY DOES NOT PROVIDE FOR ANY DUTY BY THE INSURER TO DEFEND ANY INSURED. PLEASE READ AND
  REVIEW THE POLICY CAREFULLY.

  Item 1.    Name and Mailing Address of Parent Corporation:

             Akorn, Inc.
             1925 W. Field Court, Suite 300
             Lake Forest, IL 60045


  Item 2.    Policy Period:          From:        September 01, 2019       To:       September 01, 2021

                                     At 12:01 A.M. Standard Time at your Mailing Address Shown Above

  Item 3.    Limit of Liability:
             $5,000,000. Aggregate, each Policy Period (including Defense Expenses)

  Item 4.    Optional Extension Period and Premium:

             Length of Optional Extension Period:           One Year
             Optional Extension Premium:                    $325,000.00


  Item 5.    Notices required to be given to the Insurer must be addressed to:

             XL Professional Insurance
             100 Constitution Plaza, 17th Floor
             Hartford, CT 06103
             Toll Free Telephone: 877-953-2636

  Item 6.    Premium:

             Premium:                                               $325,000.00
             Taxes, Surcharges or Fees:                                    $0.00
             Total Policy Premium:                                  $325,000.00

  Item 7.    Policy Forms and Endorsements Attached at Issuance:
             CS 71 00 09 06 XL 80 24 03 03 CS 72 04 05 06 CL 83 14 10 03



  Countersigned:                                            By:
                              Date                                 Authorized Representative




 CS 70 00 01 06                                                                                           Page 1 of 2
Case 1:20-cv-01254-MN Document 5-42 Filed 10/02/20 Page 3 of 25 PageID #: 2171
                       CORNERSTONE A-SIDE MANAGEMENT LIABILITY POLICY

  THESE DECLARATIONS AND THE POLICY, WITH THE ENDORSEMENTS, ATTACHMENTS, AND THE APPLICATION SHALL
  CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE INSURER AND THE INSURED RELATING TO THIS INSURANCE.




  In Witness Whereof, the Insurer has caused this Policy to be executed by its authorized officers, but this
  Policy will not be valid unless countersigned on the Declarations page, if required by law, by a duly
  authorized representative of the Insurer.




                    John R. Glancy                                      Kenneth P. Meagher
                      President                                             Secretary
                                      XL Specialty Insurance Company




 CS 70 00 01 06                                                                                 Page 2 of 2
    Case 1:20-cv-01254-MN Document 5-42 Filed 10/02/20 Page 4 of 25 PageID #: 2172



                                             IN WITNESS

                              XL SPECIALTY INSURANCE COMPANY

                                       REGULATORY OFFICE
                               505 EAGLEVIEW BOULEVARD, SUITE 100
                                    DEPARTMENT: REGULATORY
                                      EXTON, PA 19341-1120
                                       PHONE: 800-688-1840



It is hereby agreed and understood that the following In Witness Clause supercedes any and all other In
Witness clauses in this policy.

All other provisions remain unchanged.




IN WITNESS WHEREOF, the Insurer has caused this policy to be executed and attested, and, if required
by state law, this policy shall not be valid unless countersigned by a duly authorized representative of the
Insurer.




 Joseph Tocco                                             Toni Ann Perkins
 President                                                Secretary




LAD 400 0915 XLS
            © 2015 X.L. America, Inc. All Rights Reserved. May not be copied without permission.
Case 1:20-cv-01254-MN Document 5-42 Filed 10/02/20 Page 5 of 25 PageID #: 2173




                     POLICYHOLDER DISCLOSURE
                             NOTICE OF TERRORISM
                             INSURANCE COVERAGE

   Coverage for acts of terrorism is already included in your current policy. You are hereby notified
   that under the Terrorism Risk Insurance Act, as amended in 2015, the definition of act of terrorism
   has changed. As defined in Section 102(1) of the Act: The term “act of terrorism” means any act
   that is certified by the Secretary of the Treasury, in consultation with the Secretary of Homeland
   Security, and the Attorney General of the United States—to be an act of terrorism; to be a violent
   act or an act that is dangerous to human life, property, or infrastructure; to have resulted in damage
   within the United States, or outside the United States in the case of certain air carriers or vessels
   or the premises of a United States mission; and to have been committed by an individual or
   individuals as part of an effort to coerce the civilian population of the United States or to influence
   the policy or affect the conduct of the United States Government by coercion. Under your existing
   coverage, any losses resulting from certified acts of terrorism may be partially reimbursed by the
   United States Government under a formula established by federal law. Under this formula, the
   United States Government generally reimburses 85% through 2015; 84% beginning on January 1,
   2016; 83% beginning on January 1, 2017; 82% beginning on January 1, 2018; 81% beginning on
   January 1, 2019; and 80% beginning on January 1, 2020, of covered terrorism losses exceeding the
   statutorily established deductible paid by the insurance company providing the coverage.
   However, your policy may contain other exclusions that may affect your coverage. The Terrorism
   Risk Insurance Act, as amended, contains a $100 billion cap that limits U.S. Government
   reimbursement as well as insurers’ liability for losses resulting from certified acts of terrorism when
   the amount of such losses exceeds $100 billion in any one calendar year. If the aggregate insured
   losses for all insurers exceed $100 billion, your coverage may be reduced.

   The portion of your annual premium that is attributable to coverage for acts of terrorism is:
   $ waived. Any premium waiver is only valid for the current Policy Period.


   I ACKNOWLEDGE THAT I HAVE BEEN NOTIFIED THAT UNDER THE TERRORISM RISK INSURANCE
   ACT, AS AMENDED, ANY LOSSES RESULTING FROM CERTIFIED ACTS OF TERRORISM UNDER MY
   POLICY COVERAGE MAY BE PARTIALLY REIMBURSED BY THE UNITED STATES GOVERNMENT
   AND I HAVE BEEN NOTIFIED OF THE AMOUNT OF MY PREMIUM ATTRIBUTABLE TO SUCH
   COVERAGE.

   Name of Insurer: XL Specialty Insurance Company

   Policy Number: ELU163568-19

   ____________________________
   Signature of Insured

   ____________________________
   Print Name and Title

   ____________________________
   Date
Case 1:20-cv-01254-MN Document 5-42 Filed 10/02/20 Page 6 of 25 PageID #: 2174

                            NOTICE TO POLICYHOLDERS


    U.S. TREASURY DEPARTMENT’S OFFICE OF FOREIGN ASSETS CONTROL
                              (“OFAC”)

No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of
your policy. You should read your policy and review your Declarations page for complete information on
the coverages you are provided.

This Policyholder Notice provides information concerning possible impact on your insurance coverage
due to the impact of U.S. Trade Sanctions1. Please read this Policyholder Notice carefully.

In accordance with the U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”)
regulations, or any other U.S. Trade Sanctions embargoes or export controls applied by any regulatory
body, if it is determined that you or any other insured, or any person or entity claiming the benefits of this
insurance has violated U.S. sanctions, embargoes or export controls law, is a Specially Designated
National and Blocked Person (“SDN”), or is owned or controlled by an SDN, this insurance will be
considered a blocked or frozen contract. When an insurance policy is considered to be such a blocked
or frozen contract, neither payments nor premium refunds may be made without authorization from OFAC
or the applicable regulator. Other limitations on the premiums and payments also apply.



1
 “U.S Trade Sanctions” may be promulgated by Executive Order, act of Congress, regulations from the
U.S. Departments of State, Treasury, or Commerce, regulations from the State Insurance Departments,
etc.




PN CW 05 0519
         ©2019 X.L. America, Inc. All rights reserved. May not be copied without permission.
          Includes copyrighted material of Insurance Services Office, Inc., with its permission.
 Case 1:20-cv-01254-MN Document 5-42 Filed 10/02/20 Page 7 of 25 PageID #: 2175

                                NOTICE TO POLICYHOLDERS


                                                 PRIVACY POLICY

The AXA XL insurance group (the “Companies”), believes personal information that we collect about our customers,
potential customers, and proposed insureds (referred to collectively in this Privacy Policy as “customers”) must be
treated with the highest degree of confidentiality. For this reason and in compliance with the Title V of the Gramm-
Leach-Bliley Act (“GLBA”), we have developed a Privacy Policy that applies to all of our companies. For purposes
of our Privacy Policy, the term “personal information” includes all information we obtain about a customer and
maintain in a personally identifiable way. In order to assure the confidentiality of the personal information we collect
and in order to comply with applicable laws, all individuals with access to personal information about our customers
are required to follow this policy.

Our Privacy Promise

Your privacy and the confidentiality of your business records are important to us. Information and the analysis of
information is essential to the business of insurance and critical to our ability to provide to you excellent, cost-
effective service and products. We understand that gaining and keeping your trust depends upon the security and
integrity of our records concerning you. Accordingly, we promise that:

1. We will follow strict standards of security and confidentiality to protect any information you share with us or
   information that we receive about you;
2. We will verify and exchange information regarding your credit and financial status only for the purposes of
   underwriting, policy administration, or risk management and only with reputable references and clearinghouse
   services;
3. We will not collect and use information about you and your business other than the minimum amount of
   information necessary to advise you about and deliver to you excellent service and products and to administer
   our business;
4. We will train our employees to handle information about you or your business in a secure and confidential
   manner and only permit employees authorized to use such information to have access to such information;
5. We will not disclose information about you or your business to any organization outside the AXA XL insurance
   group of Companies or to third party service providers unless we disclose to you our intent to do so or we are
   required to do so by law;
6. We will not disclose medical information about you, your employees, or any claimants under any policy of
   insurance, unless you provide us with written authorization to do so, or unless the disclosure is for any specific
   business exception provided in the law;
7. We will attempt, with your help, to keep our records regarding you and your business complete and accurate,
   and will advise you how and where to access your account information (unless prohibited by law), and will
   advise you how to correct errors or make changes to that information; and
8. We will audit and assess our operations, personnel and third party service providers to assure that your privacy
   is respected.

Collection and Sources of Information

We collect from a customer or potential customer only the personal information that is necessary for (a) determining
eligibility for the product or service sought by the customer, (b) administering the product or service obtained, and
(c) advising the customer about our products and services. The information we collect generally comes from the
following sources:
 Submission – During the submission process, you provide us with information about you and your business,
     such as your name, address, phone number, e-mail address, and other types of personal identification
     information;
 Quotes – We collect information to enable us to determine your eligibility for the particular insurance product
     and to determine the cost of such insurance to you. The information we collect will vary with the type of
     insurance you seek;



 PN CW 02 0119                                                                                            Page 1 of 3
                                  © 2019 X.L. America, Inc. All Rights Reserved.
                                      May not be copied without permission.
    Case 1:20-cv-01254-MN Document 5-42 Filed 10/02/20 Page 8 of 25 PageID #: 2176

                                 NOTICE TO POLICYHOLDERS


     Transactions – We will maintain records of all transactions with us, our affiliates, and our third party service
      providers, including your insurance coverage selections, premiums, billing and payment information, claims
      history, and other information related to your account;
     Claims – If you obtain insurance from us, we will maintain records related to any claims that may be made
      under your policies. The investigation of a claim necessarily involves collection of a broad range of information
      about many issues, some of which does not directly involve you. We will share with you any facts that we
      collect about your claim unless we are prohibited by law from doing so. The process of claim investigation,
      evaluation, and settlement also involves, however, the collection of advice, opinions, and comments from many
      people, including attorneys and experts, to aid the claim specialist in determining how best to handle your claim.
      In order to protect the legal and transactional confidentiality and privileges associated with such opinions,
      comments and advice, we will not disclose this information to you; and
     Credit and Financial Reports – We may receive information about you and your business regarding your credit.
      We use this information to verify information you provide during the submission and quote processes and to
      help underwrite and provide to you the most accurate and cost-effective insurance quote we can provide.

Retention and Correction of Personal Information

We retain personal information only as long as required by our business practices and applicable law. If we become
aware that an item of personal information may be materially inaccurate, we will make reasonable effort to re-verify
its accuracy and correct any error as appropriate.

Storage of Personal Information

We have in place safeguards to protect data and paper files containing personal information.

Sharing/Disclosing of Personal Information

We maintain procedures to assure that we do not share personal information with an unaffiliated third party for
marketing purposes unless such sharing is permitted by law. Personal information may be disclosed to an
unaffiliated third party for necessary servicing of the product or service or for other normal business transactions
as permitted by law.

We do not disclose personal information to an unaffiliated third party for servicing purposes or joint marketing
purposes unless a contract containing a confidentiality/non-disclosure provision has been signed by us and the
third party. Unless a consumer consents, we do not disclose “consumer credit report” type information obtained
from an application or a credit report regarding a customer who applies for a financial product to any unaffiliated
third party for the purpose of serving as a factor in establishing a consumer’s eligibility for credit, insurance or
employment. “Consumer credit report type information” means such things as net worth, credit worthiness, lifestyle
information (piloting, skydiving, etc.) solvency, etc. We also do not disclose to any unaffiliated third party a policy
or account number for use in marketing. We may share with our affiliated companies information that relates to
our experience and transactions with the customer.

Policy for Personal Information Relating to Nonpublic Personal Health Information

We do not disclose nonpublic personal health information about a customer unless an authorization is obtained
from the customer whose nonpublic personal information is sought to be disclosed. However, an authorization
shall not be prohibited, restricted or required for the disclosure of certain insurance functions, including, but not
limited to, claims administration, claims adjustment and management, detection, investigation or reporting of actual
or potential fraud, misrepresentation or criminal activity, underwriting, policy placement or issuance, loss control
and/or auditing.




    PN CW 02 0119                                                                                         Page 2 of 3
                                    © 2019 X.L. America, Inc. All Rights Reserved.
                                        May not be copied without permission.
    Case 1:20-cv-01254-MN Document 5-42 Filed 10/02/20 Page 9 of 25 PageID #: 2177

                                  NOTICE TO POLICYHOLDERS


Access to Your Information

Our employees, employees of our affiliated companies, and third party service providers will have access to
information we collect about you and your business as is necessary to effect transactions with you. We may also
disclose information about you to the following categories of person or entities:

     Your independent insurance agent or broker;
     An independent claim adjuster or investigator, or an attorney or expert involved in the claim;
     Persons or organizations that conduct scientific studies, including actuaries and accountants;
     An insurance support organization;
     Another insurer if to prevent fraud or to properly underwrite a risk;
     A state insurance department or other governmental agency, if required by federal, state or local laws; or
     Any persons entitled to receive information as ordered by a summons, court order, search warrant, or
      subpoena.

Violation of the Privacy Policy

Any person violating the Privacy Policy will be subject to discipline, up to and including termination.




For more information or to address questions regarding this privacy statement, please contact your broker.




    PN CW 02 0119                                                                                         Page 3 of 3
                                  © 2019 X.L. America, Inc. All Rights Reserved.
                                      May not be copied without permission.
Case 1:20-cv-01254-MN Document 5-42 Filed 10/02/20 Page 10 of 25 PageID #: 2178

                        NOTICE TO POLICYHOLDERS

                                          FRAUD NOTICE


    Alabama       Any person who knowingly presents a false or fraudulent claim for payment of a loss or
                  benefit or who knowingly presents false information in an application for insurance is
                  guilty of a crime and may be subject to restitution fines or confinement in prison, or any
                  combination thereof.
    Arkansas      Any person who knowingly presents a false or fraudulent claim for payment of a loss or
                  benefit or knowingly presents false information in an application for insurance is guilty of
                  a crime and may be subject to fines and confinement in prison.
    Colorado      It is unlawful to knowingly provide false, incomplete, or misleading facts or
                  information to an insurance company for the purpose of defrauding or attempting
                  to defraud the company. Penalties may include imprisonment, fines, denial of
                  insurance, and civil damages. Any insurance company or agent of an insurance
                  company who knowingly provides false, incomplete, or misleading facts or
                  information to a policyholder or claimant for the purpose of defrauding or
                  attempting to defraud the policyholder or claimant with regard to a settlement or
                  award payable from insurance proceeds shall be reported to the Colorado Division
                  of Insurance within the Department of Regulatory Agencies.
    District of   WARNING: It is a crime to provide false or misleading information to an insurer for the
    Columbia      purpose of defrauding the insurer or any other person. Penalties include imprisonment
                  and/or fines. In addition, an insurer may deny insurance benefits if false information
                  materially related to a claim was provided by the applicant.
    Florida       Any person who knowingly and with intent to injure, defraud, or deceive any insurer files
                  a statement of claim or an application containing any false, incomplete, or misleading
                  information is guilty of a felony of the third degree.
    Kansas        A "fraudulent insurance act" means an act committed by any person who, knowingly and
                  with intent to defraud, presents, causes to be presented or prepares with knowledge or
                  belief that it will be presented to or by an insurer, purported insurer, broker or any agent
                  thereof, any written, electronic, electronic impulse, facsimile, magnetic, oral, or
                  telephonic communication or statement as part of, or in support of, an application for the
                  issuance of, or the rating of an insurance policy for personal or commercial insurance, or
                  a claim for payment or other benefit pursuant to an insurance policy for commercial or
                  personal insurance which such person knows to contain materially false information
                  concerning any fact material thereto; or conceals, for the purpose of misleading,
                  information concerning any fact material thereto.
    Kentucky      Any person who knowingly and with intent to defraud any insurance company or other
                  person files an application for insurance containing any materially false information or
                  conceals, for the purpose of misleading, information concerning any fact material thereto
                  commits a fraudulent insurance act, which is a crime.
    Louisiana     Any person who knowingly presents a false or fraudulent claim for payment of a loss or
                  benefit or knowingly presents false information in an application for insurance is guilty of
                  a crime and may be subject to fines and confinement in prison.
    Maine         It is a crime to knowingly provide false, incomplete or misleading information to an
                  insurance company for the purpose of defrauding the company. Penalties may include
                  imprisonment, fines, or denial of insurance benefits.
    Maryland      Any person who knowingly or willfully presents a false or fraudulent claim for payment of
                  a loss or benefit or who knowingly or willfully presents false information in an application
                  for insurance is guilty of a crime and may be subject to fines and confinement in prison.
    New Jersey    Any person who includes any false or misleading information on an application for an
                  insurance policy is subject to criminal and civil penalties.




PN CW 01 0719                                                                                      Page 1 of 3
                          © 2019 X.L. America, Inc. All Rights Reserved.
                              May not be copied without permission.
Case 1:20-cv-01254-MN Document 5-42 Filed 10/02/20 Page 11 of 25 PageID #: 2179

                         NOTICE TO POLICYHOLDERS

    New Mexico     ANY PERSON WHO KNOWINGLY PRESENTS A FALSE OR FRAUDULENT CLAIM
                   FOR PAYMENT OF A LOSS OR BENEFIT OR KNOWINGLY PRESENTS FALSE
                   INFORMATION IN AN APPLICATION FOR INSURANCE IS GUILTY OF A CRIME AND
                   MAY BE SUBJECT TO CIVIL FINES AND CRIMINAL PENALTIES.
    New York       General: All applications for commercial insurance, other than automobile
                   insurance: Any person who knowingly and with intent to defraud any insurance
                   company or other person files an application for insurance or statement of claim
                   containing any materially false information, or conceals for the purpose of misleading,
                   information concerning any fact material thereto, commits a fraudulent insurance act,
                   which is a crime, and shall also be subject to a civil penalty not to exceed five thousand
                   dollars and the stated value of the claim for each such violation.

                   All applications for automobile insurance and all claim forms: Any person who
                   knowingly makes or knowingly assists, abets, solicits or conspires with another to make
                   a false report of the theft, destruction, damage or conversion of any motor vehicle to a
                   law enforcement agency, the department of motor vehicles or an insurance company,
                   commits a fraudulent insurance act, which is a crime, and shall also be subject to a civil
                   penalty not to exceed five thousand dollars and the value of the subject motor vehicle or
                   stated claim for each violation.

                   Fire: Any person who knowingly and with intent to defraud any insurance company or
                   other person files an application for insurance containing any false information, or
                   conceals for the purpose of misleading, information concerning any fact material thereto,
                   commits a fraudulent insurance act, which is a crime.

                   The proposed insured affirms that the foregoing information is true and agrees that these
                   applications shall constitute a part of any policy issued whether attached or not and that
                   any willful concealment or misrepresentation of a material fact or circumstances shall be
                   grounds to rescind the insurance policy.
    Ohio           Any person who, with intent to defraud or knowing that he is facilitating a fraud against
                   an insurer, submits an application or files a claim containing a false or deceptive
                   statement is guilty of insurance fraud.
    Oklahoma       WARNING: Any person who knowingly, and with intent to injure, defraud or deceive any
                   insurer, makes any claim for the proceeds of an insurance policy containing any false,
                   incomplete or misleading information is guilty of a felony.

                   WARNING: All Workers Compensation Insurance:
                   Any person or entity who makes any material false statement or representation, who
                   willfully and knowingly omits or conceals any material information, or who employs any
                   device, scheme, or artifice, or who aids and abets any person for the purpose of:
                   1. obtaining any benefit or payment,
                   2. increasing any claim for benefit or payment, or
                   3. obtaining workers' compensation coverage under this act, shall be guilty of a felony
                        punishable pursuant to Section 1663 of Title 21 of the Oklahoma Statutes.
    Pennsylvania   Any person who knowingly and with intent to defraud any insurance company or other
                   person files an application for insurance or statement of claim containing any materially
                   false information or conceals for the purpose of misleading, information concerning any
                   fact material thereto commits a fraudulent insurance act, which is a crime and subjects
                   such person to criminal and civil penalties.

                   Automobile Insurance: Any person who knowingly and with intent to injure or defraud
                   any insurer files an application or claim containing any false, incomplete or misleading
                   information shall, upon conviction, be subject to imprisonment for up to seven years and
                   the payment of a fine of up to $15,000.


PN CW 01 0719                                                                                     Page 2 of 3
                           © 2019 X.L. America, Inc. All Rights Reserved.
                               May not be copied without permission.
Case 1:20-cv-01254-MN Document 5-42 Filed 10/02/20 Page 12 of 25 PageID #: 2180

                             NOTICE TO POLICYHOLDERS

    Puerto Rico        Any person who knowingly and with the intention of defrauding presents false
                       information in an insurance application, or presents, helps, or causes the
                       presentation of a fraudulent claim for the payment of a loss or any other benefit,
                       or presents more than one claim for the same damage or loss, shall incur a felony
                       and, upon conviction, shall be sanctioned for each violation by a fine of not less
                       than five thousand dollars ($5,000) and not more than ten thousand dollars
                       ($10,000), or a fixed term of imprisonment for three (3) years, or both penalties.
                       Should aggravating circumstances [be] present, the penalty thus established may
                       be increased to a maximum of five (5) years, if extenuating circumstances are
                       present, it may be reduced to a minimum of two (2) years.
    Rhode Island       Any person who knowingly presents a false or fraudulent claim for payment of a loss or
                       benefit or knowingly presents false information in an application for insurance is guilty of
                       a crime and may be subject to fines and confinement in prison.
    Tennessee          It is a crime to knowingly provide false, incomplete or misleading information to an
                       insurance company for the purpose of defrauding the company. Penalties include
                       imprisonment, fines and denial of insurance benefits.

                       Workers’ Compensation: It is a crime to knowingly provide false, incomplete or
                       misleading information to any party to a workers’ compensation transaction for the
                       purpose of committing fraud. Penalties include imprisonment, fines and denial of
                       insurance benefits.
    Utah               Workers’ Compensation: Any person who knowingly presents false or fraudulent
                       underwriting information, files or causes to be filed a false or fraudulent claim for disability
                       compensation or medical benefits, or submits a false or fraudulent report or billing for
                       health care fees or other professional services is guilty of a crime and may be subject to
                       fines and confinement in state prison.
    Virginia           It is a crime to knowingly provide false, incomplete or misleading information to an
                       insurance company for the purpose of defrauding the company. Penalties include
                       imprisonment, fines and denial of insurance benefits.
    Washington         It is a crime to knowingly provide false, incomplete or misleading information to an
                       insurance company for the purpose of defrauding the company. Penalties include
                       imprisonment, fines and denial of insurance benefits.
    West Virginia      Any person who knowingly presents a false or fraudulent claim for payment of a loss or
                       benefit or knowingly presents false information in an application for insurance is guilty of
                       a crime and may be subject to fines and confinement in prison.
    All Other States   Any person who knowingly and willfully presents false information in an application for
                       insurance may be guilty of insurance fraud and subject to fines and confinement in
                       prison. (In Oregon, the aforementioned actions may constitute a fraudulent insurance
                       act which may be a crime and may subject the person to penalties).




PN CW 01 0719                                                                                              Page 3 of 3
                               © 2019 X.L. America, Inc. All Rights Reserved.
                                   May not be copied without permission.
Case 1:20-cv-01254-MN Document 5-42 Filed 10/02/20 Page 13 of 25 PageID #: 2181
                           NOTICE TO POLICYHOLDERS

                                                    ILLINOIS



This notice is to advise you if you are having problems with your insurance company or agent, do not hesitate to
contact the insurance company or agent to resolve your problem.

                          FOR INFORMATION, OR TO MAKE A COMPLAINT, CALL:

                                              1-800-622-7311
                                                  AXA XL
                                             SEAVIEW HOUSE
                                           70 SEAVIEW AVENUE
                                         STAMFORD, CT 06902-6040


Part 919 of the Rules of the Illinois Department of Insurance requires that our company advise you that, you may
also take your matter up with the Illinois Department of Insurance at the following addresses:

                                        Illinois Department of Insurance
                                                Consumer Division
                                        122 S. Michigan Ave., 19th Floor
                                              Chicago, Illinois 60603

                                         Illinois Department of Insurance
                                                 Consumer Division
                                            320 West Washington Street
                                              Springfield, Illinois 62767


                          http://insurance.illinois.gov/ 312-814-2420 or 217-782-4515




 PN IL 02 0119                     © 2019 X.L. America, Inc. All Rights Reserved.                    Page 1 of 1
                                      May not be copied without permission.
Case 1:20-cv-01254-MN Document 5-42 Filed 10/02/20 Page 14 of 25 PageID #: 2182
                                                                                              XL 80 24 03 03
 Endorsement No.: 1                                        Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                12:01 A.M. Standard Time
 Policy No.: ELU163568-19                                  Insurer: XL Specialty Insurance Company




                  TERRORISM PREMIUM ENDORSEMENT


Please note: The portion of your annual premium set forth in Item 6. of the Declarations that is attributable to
coverage for acts of terrorism is: $ waived.




All other terms, conditions and limitations of this Policy shall remain unchanged.




 XL 80 24 03 03                                                                                    Page 1 of 1
Case 1:20-cv-01254-MN Document 5-42 Filed 10/02/20 Page 15 of 25 PageID #: 2183
                                                                                              CS 72 04 05 06
 Endorsement No.: 2                                        Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                12:01 A.M. Standard Time
 Policy No.: ELU163568-19                                  Insurer: XL Specialty Insurance Company




                ILLINOIS AMENDATORY ENDORSEMENT


This endorsement modifies insurance provided under the following:

CORNERSTONE A-SIDE MANAGEMENT LIABILITY INSURANCE COVERAGE FORM

       1.      Section II. DEFINITIONS (E) is amended by the addition of the words “Insurer or” before the word
               “Company’s”.

       2.      Section II. DEFINITIONS (K) is amended by deleting the words “(including pre- & post- judgment
               interest, punitive or exemplary damages, or the multiplied portion of any damage award, where
               insurable by law)” and by the addition of the following:

       In applying the foregoing, only punitive damages awarded for vicarious liability of the Insured Persons is
       insurable under Illinois law.

       3.      Section IV. CONDITIONS (I) Cancellation and Renewal of Coverage (2) is amended by the addition
               of the following:

       Notice of cancellation will also be sent to the Insured Person’s broker, if known, and to the mortgagee or
       lienholder, if any, at their last known address. The Insurer shall maintain proof of mailing of such notice on
       a recognized U.S. Post Office form or a form acceptable to the U.S. Post Office or other commercial mail
       delivery service.

       4.      Section IV. CONDITIONS (I) Cancellation and Renewal of Coverage (3) is amended by deleting
               the words “deliver or” and by the addition of the following:

       A copy of such notice will be sent to the Parent Company’s broker, if known, or agent of record for the
       Insured Persons, if applicable, and to the mortgagee or lienholder, if applicable, at the last mailing address
       known by the Insurer. The notice of non-renewal will state the reason for non-renewal.

       5.      Section IV. CONDITIONS (J) Optional Extension Period (1) is deleted and replaced by the following:

       If either the Insured Persons or the Insurer cancels or does not renew this Policy, the Insured Persons shall
       have the right, upon payment of the additional premium set forth in ITEM 4 of the Declarations, to an
       extension of the coverage provided by this Policy with respect only to any Claim first made during the period
       of time set forth in ITEM 4 of the Declarations after the Policy Expiration Date, but only with respect to a
       Wrongful Act occurring prior to the Policy Expiration Date. The Optional Extension Period offered by the
       Insurer shall be at least one year in length.

       6.      The first sentence of Section IV. CONDITIONS (J) Optional Extension Period (2) is deleted in its
               entirety.

       7.      The third sentence of Section IV. CONDITIONS (K) Representation Clause is deleted and replaced
               by the following:

       In the event that any statements and particulars contained in the Application are untrue, inaccurate or
       incomplete, no coverage shall be afforded under this insurance to any Insured Person who had actual
       knowledge as of the Inception Date of facts or information that were not accurately or completely disclosed
       as required in the Application.


 CS 72 04 05 06 (12/10 ed.)                                                                            Page 1 of 2
Case 1:20-cv-01254-MN Document 5-42 Filed 10/02/20 Page 16 of 25 PageID #: 2184


       8.      Section IV. CONDITIONS (P) Bankruptcy is amended by the addition of the following:

       Provided, however, the bankruptcy or insolvency of the Insured Persons shall not relieve the Insurer of its
       obligations nor deprive the Insurer of its rights or defenses under this Policy.

All other terms and conditions remain unchanged.




 CS 72 04 05 06 (12/10 ed.)                                                                          Page 2 of 2
Case 1:20-cv-01254-MN Document 5-42 Filed 10/02/20 Page 17 of 25 PageID #: 2185
                                                                                              CL 83 14 10 03
 Endorsement No.: 3                                        Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                12:01 A.M. Standard Time
 Policy No.: ELU163568-19                                  Insurer: XL Specialty Insurance Company




       PENDING AND/OR PRIOR LITIGATION EXCLUSION


In consideration of the premium charged, no coverage will be available under this Policy for Claims based upon,
arising out of, directly or indirectly resulting from, in consequence of, or in any way involving any fact,
circumstance, situation, transaction, event or Wrongful Act, underlying or alleged in any prior and/or pending
litigation or administrative or regulatory proceeding or arbitration which was brought prior to April 24, 2011.


All other terms, conditions and limitations of this Policy shall remain unchanged.




 CL 83 14 10 03                                                                                     Page 1 of 1
      Case 1:20-cv-01254-MN Document 5-42 Filed 10/02/20 Page 18 of 25 PageID #: 2186

                CORNERSTONE A-SIDE MANAGEMENT LIABILITY
                      INSURANCE COVERAGE FORM
THIS IS A CLAIMS MADE POLICY WITH DEFENSE EXPENSES INCLUDED IN THE LIMIT OF LIABILITY.
PLEASE READ AND REVIEW THE POLICY CAREFULLY.

In consideration of the payment of the premium, and in reliance on all statements made and information
furnished to Executive Liability Underwriters, the Underwriting Manager for the Insurer identified on the
Declarations Page (hereinafter, the “Insurer”) including the Application and subject to all of the terms,
conditions and limitations of all the provisions of this Policy, the Insurer, the Insured Persons and the
Company agree as follows:

I.      INSURING AGREEMENT

        The Insurer will pay on behalf of the Insured Persons Loss resulting from a Claim first made against the
        Insured Persons during the Policy Period or, if applicable, the Optional Extension Period, for a Wrongful
        Act, except to the extent that such Loss is paid by any other Insurance Program or as indemnification or
        advancement from any source. In the event that Loss is not paid by such other insurance or as
        indemnification or advancement, this Policy will respond on behalf of the Insured Persons as if it were
        primary, subject to all of its terms, conditions (including, but not limited to, CONDITION (B)) and limitations and
        without prejudice to the Insurer’s excess position.

II. DEFINITIONS

(A)     “Application” means:

        (1)     the Application attached to and forming part of this Policy; and

        (2)     any materials submitted therewith, which shall be retained on file by the Insurer and shall be deemed
                to be physically attached to this Policy.

(B)     “Change In Control” means:

        (1)     the merger or acquisition of the Parent Company, or of all or substantially all of its assets, by another
                entity such that the Parent Company is not the surviving entity;

        (2)     the acquisition by any person, entity, or affiliated group or persons or entities of the right to vote for,
                select, or appoint more than fifty percent (50%) of the directors of the Parent Company; or

        (3)     the court appointment of any person or entity with authority comparable to that of the Insured
                Persons, as defined in DEFINITION (I)(1), to liquidate or reorganize the Parent Company.

(C)     “Claim” means:

        (1)     a written demand for monetary or non-monetary relief;

        (2)     any civil or criminal judicial proceeding in a court of law or equity, arbitration or other alternative
                dispute resolution; or

        (3)     a formal civil, criminal, administrative, or regulatory proceeding or formal investigation.

(D)     “Company” means the Parent Company and any Subsidiary created or acquired on or before the Inception
        Date set forth in ITEM 2 of the Declarations or during the Policy Period, subject to CONDITION (C).

(E)     “Defense Expenses” means reasonable legal fees and expenses incurred in the defense or investigation of
        any Claim. Defense Expenses will not include the Company’s overhead expenses or any salaries, wages,
        fees, or benefits of its directors, officers, or employees.

(F)    “Employment Practices Claim” means a Claim alleging an Employment Practices Wrongful Act.
CS 71 00 09 06                                                             Page 1 of 8
      Case 1:20-cv-01254-MN Document 5-42 Filed 10/02/20 Page 19 of 25 PageID #: 2187


(G)     “Employment Practices Wrongful Act” means any actual or alleged:

        (1)      wrongful termination of employment whether actual or constructive;

        (2)      employment discrimination of any kind;

        (3)      sexual or other harassment in the workplace; or

        (4)      wrongful deprivation of career opportunity, employment-related misrepresentation, retaliatory
                 treatment against an employee of the Company, failure to promote, demotion, wrongful discipline or
                 evaluation, or refusal to hire.

(H)     “Insurance Program” means

        (1)      any existing Management Liability insurance, Directors’ and Officers’ Liability insurance, or similar
                 insurance; and

        (2)      any other existing insurance under which coverage may be owed.

(I)     “Insured Person” means:

        (1)      any past, present, or future director or officer, general counsel, or member of the Board of Managers
                 of the Company and any person serving in a functionally equivalent role for the Parent Company or
                 any Subsidiary operating or incorporated outside the United States; and

        (2)      the lawful spouse of any person set forth in DEFINITION (I)(1), but only to the extent the spouse is a
                 party to any Claim solely in his or her capacity as a spouse of such person and only for the purposes
                 of any Claim seeking damages recoverable from marital community property, property jointly held by
                 any such person and his or her spouse, or property transferred from any such person to his or her
                 spouse.

        In the event of the death, incapacity or bankruptcy of an Insured Person, any Claim against the estate, heirs,
        legal representatives or assigns of such Insured Person will be deemed to be a Claim against such Insured
        Person.

(J)     “Interrelated Wrongful Acts” means Wrongful Acts based on, arising out of, directly or indirectly resulting
        from, in consequence of, or in any way involving any of the same or related, or series of related, facts,
        circumstances, situations, transactions, or events.

(K)     “Loss” means damages, judgments, settlements or other amounts (including pre- & post-judgment interest,
        punitive or exemplary damages, or the multiplied portion of any damage award, where insurable by law) and
        Defense Expenses that the Insured Persons are obligated to pay. Loss will not include:

        (1)      matters which are uninsurable under the law pursuant to which this Policy is construed; or

        (2)      fines, penalties or taxes imposed by law; provided, that this DEFINITION (K)(2) will not apply to fines,
                 penalties or taxes that an Insured Person is obligated to pay if such fines, penalties or taxes are
                 insurable by law and are imposed in connection with such Insured Person’s service with respect to
                 an entity included within the definition of Company that is financially insolvent.

        Note: With respect to coverage for punitive, exemplary or multiplied damages or fines, penalties or taxes, the
        law of the applicable jurisdiction most favorable to the insurability of such amounts shall control.

(L)     “Outside Capacity Wrongful Act” means any actual or alleged act, error, or omission, misstatement,
        misleading statement, neglect, or breach of duty by any Insured Person, as defined in DEFINITION (I)(1),
        while acting in his or her capacity as a director, officer, trustee, regent, or governor of any Outside Entity, if
        serving in such capacity at the specific request of the Company.


CS 71 00 09 06                                                                          Page 2 of 8
       Case 1:20-cv-01254-MN Document 5-42 Filed 10/02/20 Page 20 of 25 PageID #: 2188

(M)      “Outside Entity” means any corporation or organization other than the Company of which any Insured
         Person, as defined in DEFINITION (I)(1), serves as a director, officer, trustee, regent, or governor, but only if
         such service is at the specific request of the Company.

(N)      “Parent Company” means the entity named in ITEM 1 of the Declarations.

(O)      “Policy Period” means the period from the Inception Date to the Expiration Date set forth in ITEM 2 of the
         Declarations or to any earlier cancellation date.

(P)      “Subsidiary” means any entity during any time in which the Parent Company owns, directly or through one or
         more Subsidiary(ies), more than fifty percent (50%) of the outstanding securities representing the right to vote
         for the election of such entity’s directors.

(Q)      “Wrongful Act” means:

         (1)     any actual or alleged act, error, or omission, misstatement, misleading statement, neglect, or breach of
                 duty by any Insured Person, as defined in DEFINITION (I)(1), while acting in his or her capacity as a
                 director, officer, general counsel, or member of the Board of Managers of the Company or a
                 functionally equivalent role for the Parent Company or any Subsidiary operating or incorporated
                 outside the United States;

         (2)     any matter asserted against an Insured Person solely by reason of his or her status as a director,
                 officer, general counsel, or member of the Board of Managers of the Company;

         (3)     any Employment Practices Wrongful Act; and

         (4)     any Outside Capacity Wrongful Act.

III.   EXCLUSIONS

(A)      Except for Defense Expenses, the Insurer shall not pay Loss in connection with any Claim:

         (1)     brought by or on behalf of, or at the direction of, the Company or, with respect to any Claim for an
                 Outside Capacity Wrongful Act, an Outside Entity, except and to the extent such Claim:

                 (a)     is brought and maintained by a security holder of the Company or such Outside Entity, but
                         only if such security holder is acting independently of, and without the solicitation, assistance,
                         participation or intervention of, the Company, any Insured Person, or any Outside Entity;

                 (b)     is brought by the Bankruptcy Trustee or Examiner of the Company or such Outside Entity, or
                         any assignee of such Trustee or Examiner, or any Receiver, Conservator, Rehabilitator, or
                         Liquidator or comparable authority of the Company or such Outside Entity;

                 (c)     is brought and maintained in a non-common law jurisdiction outside the United States of
                         America or its territories or possessions; or

                 (d)     is made after the Parent Company has undergone a Change of Control; or

         (2)     brought about or contributed to in fact by any:

                 (a)     intentionally dishonest, fraudulent, or criminal act or omission or any willful violation of any
                         statute, rule, or law; or

                 (b)     profit or remuneration gained by any Insured Person to which such Insured Person is not
                         legally entitled;

                 as determined by a final adjudication in the underlying action.

(B)      The Insurer shall not be liable to make any payment for Loss in connection with any Claim:

CS 71 00 09 06                                                                           Page 3 of 8
      Case 1:20-cv-01254-MN Document 5-42 Filed 10/02/20 Page 21 of 25 PageID #: 2189

        (1)      for any actual or alleged bodily injury, sickness, mental anguish, emotional distress, defamation,
                 slander, libel, disease or death of any person, or damage or destruction of any tangible property
                 including Loss of use thereof; provided, that this EXCLUSION (B)(1) shall not apply to any Claim:

                 (a)     brought by a security holder of the Company or, with respect to any Claim for an Outside
                         Capacity Wrongful Act, an Outside Entity for any actual or alleged violation of the
                         Securities Act of 1933, the Securities Act of 1934, or any state securities statute; or

                 (b)     in the form of a derivative action, but only if such Claim is brought by or on behalf of, or in the
                         name or right of, the Company or, with respect to any Claim for an Outside Capacity
                         Wrongful Act, an Outside Entity and is brought and maintained independently of, and
                         without the solicitation, assistance, participation or intervention of the Company, any Insured
                         Person, or any Outside Entity; or

        (2)      based upon, arising out of, directly or indirectly resulting from, in consequence of, or in any way
                 involving any fact, circumstance, situation, transaction, event or Wrongful Act which, before the
                 Inception Date of this Policy, was the subject of any notice given under any other Management
                 Liability insurance, Directors’ and Officers’ insurance, or other similar insurance.

        Note: EXCLUSION (B)(1) will not apply to any allegation of libel, slander, defamation, mental anguish or
        emotional distress if and only to the extent that such allegations are made as part of an Employment
        Practices Claim for an Employment Practices Wrongful Act.

No Wrongful Act of any Insured Person will be imputed to any other Insured Person to determine the application of
any of the above EXCLUSIONS.

IV.     CONDITIONS

(A)     Limit of Liability

        The amount set forth in ITEM 3 of the Declarations shall be the maximum aggregate Limit of Liability of the
        Insurer under this Policy. Payment of Loss, including Defense Expenses, by the Insurer shall reduce the
        Limit of Liability.

(B)     Indemnification and Other Insurance

        (1)      The Insured Persons and the Company understand and agree that all coverage under this Policy
                 shall be specifically excess over, and shall not contribute with:

                 (a)     all indemnification and advancement to which an Insured Person may be entitled from any
                         source, including but not limited to the Company or any Outside Entity; and

                 (b)     any Insurance Program maintained by the Company or any Outside Entity, whether such
                         other insurance is stated to be primary, contributing, excess or otherwise.

                 However, if Loss is not paid by such other insurance or as indemnification or advancement, this Policy
                 will respond on behalf of the Insured Persons as if it were primary, subject to all of its terms,
                 conditions and limitations and without prejudice to the Insurer’s excess position.

        (2)      This Policy shall not be subject to the terms or conditions of any other insurance. The Insurer does
                 not waive, compromise or release any of its rights to recover Loss paid under this Policy from the
                 issuers of any other insurance under which coverage may be owed, or from any person or entity from
                 which an Insured Person is entitled to indemnification or advancement, including the Company and
                 any Outside Entity.

(C)     Mergers and Acquisitions

        (1)      If, during the Policy Period, the Company acquires any assets, acquires a Subsidiary, or acquires
                 any entity by merger, consolidation or otherwise, or assumes any liability of another entity, coverage

CS 71 00 09 06                                                                           Page 4 of 8
      Case 1:20-cv-01254-MN Document 5-42 Filed 10/02/20 Page 22 of 25 PageID #: 2190

                 shall be provided for any Loss involving a Claim for a Wrongful Act occurring after the
                 consummation of the transaction.

        (2)      With respect to the acquisition, assumption, merger, consolidation or other of any entity, asset,
                 Subsidiary or liability as described in CONDITION (C)(1) above, there will be no coverage available
                 under this Policy for any Claim made against any Insured Person for any Wrongful Act in
                 connection with the acquired, assumed, merged, or consolidated entity, asset, Subsidiary or liability
                 committed at any time during which such entity, asset, Subsidiary or liability is not included within the
                 definition of “Company.”

        (3)      If, during the Policy Period, any entity ceases to be a Subsidiary, the coverage provided under this
                 Policy shall continue to apply to the Insured Persons who because of their service with such
                 Subsidiary were covered under this Policy but only with respect to a Claim for a Wrongful Act that
                 occurred or allegedly occurred prior to the time such Subsidiary ceased to be a Subsidiary of the
                 Company.

        (4)      If, during the Policy Period, there is a Change In Control, the coverage provided under this Policy
                 shall continue to apply but only with respect to a Claim for a Wrongful Act committed or allegedly
                 committed prior to the time of the Change In Control, and

                 (a)     coverage will cease with respect to any Claim for a Wrongful Act committed subsequent to
                         the Change In Control; and

                 (b)     the entire premium for the Policy will be deemed to be fully earned immediately upon the
                         consummation of a Change In Control.

(D)     Notice

        (1)      As a condition precedent to any right to payment under this policy with respect to any Claim, the
                 Insured Persons or the Company shall give written notice to the Insurer of any Claim as soon as
                 practicable after it is first made.

        (2)      If, during the Policy Period, the Insured Persons first becomes aware of a specific Wrongful Act
                 and if, during the Policy Period, the Insured Persons or the Company:

                 (a)     provide the Insurer with written notice of the specific Wrongful Act, the consequences which
                         have resulted or may result therefrom (including but not limited to actual or potential
                         damages), the identities of the potential claimants, and the circumstances by which the
                         Insured Persons first became aware of such Wrongful Act; and

                 (b)     request coverage under this Policy for any subsequently resulting Claim for such Wrongful
                         Act;

                 then any Claim subsequently made arising out of such Wrongful Act will be treated as if it had been
                 first made during the Policy Period.

        All notices under CONDITIONS (D) (1) and (2) must be sent by certified mail or the equivalent to the address
        set forth in ITEM 5 of the Declarations; Attention: Claim Department.

(E)     Defense and Settlement of Claims

        (1)      It shall be the duty of the Insured Persons and not the duty of the Insurer to defend Claims. No
                 Insured Person may incur any Defense Expenses or admit liability for, make any settlement offer
                 with respect to, or settle any Claim without the Insurer’s consent, such consent not to be unreasonably
                 withheld.

        (2)      Upon written request, the Insurer will pay on a current basis any covered Defense Expenses before
                 the disposition of the Claim for which this Policy provides coverage. In the event of such
                 advancement, the Insured Persons agree that they shall repay the Insurer, severally according to

CS 71 00 09 06                                                                          Page 5 of 8
      Case 1:20-cv-01254-MN Document 5-42 Filed 10/02/20 Page 23 of 25 PageID #: 2191

                 their interests, any Loss, including Defense Expenses, paid to or on behalf of the Insured Persons if
                 it is finally determined that the Loss incurred is not covered under this Policy.

        (3)      Except for such Defense Expenses, the Insurer shall pay Loss only upon the final disposition of any
                 Claim.

(F)     Assistance, Cooperation and Subrogation

        (1)      The Insured Persons and the Company agree to provide the Insurer with all information, assistance
                 and cooperation that the Insurer may reasonably request, and further agree that they will do nothing
                 which in any way increases the Insurer’s exposure under this Policy or in any way prejudices the
                 Insurer’s potential or actual rights of recovery.

        (2)      In the event of any payment under this Policy, the Insurer shall be subrogated to all of the potential or
                 actual rights of recovery of the Insured Persons, including any such rights of recovery against the
                 Company or any Outside Entity. The Insured Persons shall execute all papers required and will do
                 everything necessary to secure such rights including but not limited to the execution of such
                 documents as are necessary to enable the Insurer to effectively bring suit in their name, and will
                 provide all other assistance and cooperation which the Insurer may reasonably require.

(G)     Interrelated Claims

        All Claims arising from Interrelated Wrongful Acts shall be deemed to constitute a single Claim and shall be
        deemed to have been made at the earliest time at which the earliest such Claim is made or deemed to have
        been made pursuant to CONDITION (D)(1) or (2) above, if applicable.

(H)     Exhaustion

        If the Insurer’s Limit of Liability as set forth in ITEM 3 of the Declarations is exhausted by the payment of Loss,
        the premium as set forth in ITEM 6 of the Declarations will be fully earned, all obligations of the Insurer under
        this Policy will be completely fulfilled and exhausted, and the Insurer will have no further obligations of any
        kind whatsoever under this Policy.

(I)     Cancellation and Renewal of Coverage

        (1)      The Chairman of the Board of Directors and the Chief Executive Officer of the Parent Company shall
                 have the exclusive right to cancel this Policy on behalf of the Insured Persons. Such cancellation
                 may be effected by mailing to the Insurer written notice stating when such cancellation shall be
                 effective, provided the date of cancellation is not later than the Expiration Date set forth in ITEM 2 of
                 the Declarations. In such event, the Insurer shall retain the customary short rate portion of the earned
                 premium. Return or tender of the unearned premium is not a condition of cancellation.

        (2)      The Insurer may cancel this Policy only for nonpayment of premium. The Insurer will provide not less
                 than twenty (20) days written notice stating the reason for cancellation and when the Policy will be
                 canceled. Notice of cancellation will be sent to the Parent Company and the agent of record for the
                 Insured Persons, if applicable.

        (3)      The Insurer is under no obligation to renew this Policy upon its expiration. Once the Insurer chooses
                 to non-renew this Policy, the Insurer will deliver or mail to the Parent Company written notice stating
                 such at least sixty (60) days before the Expiration Date set forth in ITEM 2 of the Declarations.

        (4)      The Insurer shall not be entitled under any circumstances to rescind this Policy, other than for non-
                 payment of premium.

(J)     Optional Extension Period

        (1)      If either the Insured Persons or the Insurer does not renew this Policy, the Insured Persons shall
                 have the right, upon payment of the additional premium set forth in ITEM 4 of the Declarations, to an
                 extension of the coverage provided by this Policy with respect only to any Claim first made during the

CS 71 00 09 06                                                                          Page 6 of 8
      Case 1:20-cv-01254-MN Document 5-42 Filed 10/02/20 Page 24 of 25 PageID #: 2192

                 period of time set forth in ITEM 4 of the Declarations after the Policy Expiration Date, but only with
                 respect to a Wrongful Act occurring prior to the Policy Expiration Date.

        (2)      As a condition precedent to the right to purchase the Optional Extension Period the total premium for
                 this Policy must have been paid in full. The right of the Insured Persons to purchase the Optional
                 Extension Period will be immediately terminated if the Insurer does not receive written notice by the
                 Insured Persons advising they wish to purchase the Optional Extension Period together with full
                 payment of the premium for the Optional Extension Period within thirty (30) days after the Policy
                 Expiration Date.

        (3)      If the Insured Persons elect to purchase the Optional Extension Period as set forth in CONDITIONS
                 (J)(1) and (2) above, the entire premium for the Optional Extension Period will be deemed to be fully
                 earned at the Inception Date for the Optional Extension Period.

        (4)      The purchase of the Optional Extension Period will not in any way increase the Limit of Liability set
                 forth in ITEM 3 of the Declarations, and the Limit of Liability with respect to Claims made during the
                 Optional Extension Period shall be part of and not in addition to the Limit of Liability for all Claims
                 made during the Policy Period.

(K)     Representation Clause

       The Application for coverage shall be construed as a separate Application for coverage for each Insured
       Person. Each Insured Person represents that, to the best of his or her knowledge, the statements and
       particulars contained in the Application are true, accurate and complete, and each Insured Person agrees
       that this Policy is issued in reliance on the truth of that representation and that such particulars and
       statements, which are deemed to be incorporated into and constitute a part of this Policy, are the basis of this
       Policy. In the event that any statements and particulars contained in the Application are untrue, inaccurate or
       incomplete, this Policy will be void with respect to any Insured Person who had actual knowledge as of the
       Inception Date of facts or information that were not accurately or completely disclosed as required in the
       Application. No knowledge or information possessed by any Insured Person will be imputed to any other
       Insured Person for the purposes of determining the availability of coverage with respect to Claims made
       against such other Insured Person.

(L)     Action Against the Insurer, Assignment, and Changes to Policy

        (1)      No action may be taken against the Insurer unless, as a condition precedent thereto:

                 (a)     there has been full compliance with all of the terms and conditions of this Policy; and

                 (b)     the amount of the obligation of the Insured Person has been finally determined either by
                         judgment against the Insured Person after actual trial, or by written agreement of the Insured
                         Person, the claimant and the Insurer.

        (2)      Nothing contained herein shall give any person or entity any right to join the Insurer as a party to any
                 Claim against the Insured Persons to determine their liability, nor may the Insured Persons implead
                 the Insurer in any Claim.

        (3)      Assignment of interest under this Policy shall not bind the Insurer unless its consent is endorsed
                 hereon.

        (4)      Notice to any agent or knowledge possessed by any agent or other person acting on behalf of the
                 Insurer will not cause a waiver or change in any part of this Policy or prevent the Insurer from
                 asserting any right under the terms, conditions and limitations of this Policy. The terms, conditions
                 and limitations of this Policy may only be waived or changed by written endorsement signed by the
                 Insurer.

(M)     Authorization and Notices



CS 71 00 09 06                                                                          Page 7 of 8
      Case 1:20-cv-01254-MN Document 5-42 Filed 10/02/20 Page 25 of 25 PageID #: 2193

        It is understood and agreed that, except as provided elsewhere in this Policy, the Parent Company will act on
        behalf of the Company and the Insured Persons with respect to:

        (1)      the payment of the premiums,

        (2)      the receiving of any return premiums that may become due under this Policy,

        (3)      the giving of all notices to the Insurer as provided herein, and

        (4)      the receiving of all notices from the Insurer.

(N)     Entire Agreement

        The Insured Persons agree that the Declarations, the Policy, including any endorsements and attachments,
        and the Application shall constitute the entire agreement between the Insurer or any of its agents and the
        Insured Persons in relation to the insurance.

(O)     Worldwide Coverage

        In consideration of the premium charged, coverage under this Policy shall extend anywhere in the world.

(P)     Bankruptcy

        In the event that a liquidation or reorganization proceeding is commenced by or against the Company
        pursuant to the United States Bankruptcy Code, as amended, or any similar state or local law, the Insured
        Persons and the Company hereby (1) waive and release any automatic stay or injunction which may apply in
        such proceeding in connection with this Policy or its proceeds under such Bankruptcy Code or law; and (2)
        agree not to oppose or object to any efforts by the Insurer or any Insured Person or the Company to obtain
        relief from any such stay or injunction.




CS 71 00 09 06                                                                       Page 8 of 8
